UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21120 Conestoga Funds (Exact name of registrant as specified in charter) Conestoga Capital Advisors 550 E. Swedesford Rd. Suite 120 Wayne, Pennsylvania 19087 (Address of principal executive offices) Conestoga Capital Advisors 5500 E. Swedesford Rd. Suite 120 Wayne, Pennsylvania 19087 (Name and address of agent for service) Registrant's telephone number, including area code: 800-320-7790 Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2016 CONESTOGA SMALL CAP FUND FLEETMATICS GROUP PLC Security G35569105 Meeting Type Annual Ticker Symbol FLTX Meeting Date 03-Aug-2015 ISIN IE00B4XKTT64 Agenda 934252901 - Management Item Proposal Proposed by Vote For/Against Management 1A.
